Exhibit 10.1

 

  Marsha G. Prokop   Baxter Healthcare Corporation   Director, Contract
Management   25212 W. Illinois Route 120 (WG2-3S)   BioPharma Solutions   Round
Lake, Illinois 60073     Tel: 847.270.5250

 

LOGO [g511504logo.jpg]

July 12, 2010

EKR Therapeutics, Inc.

1545 US Highway 206, 3rd Floor

Bedminster, NJ 07921

 

Attn:   Sue Bacso   Sr. Vice President, Operations & Supply Re:   First
Amendment to Amended and Restated Development and Manufacturing Agreement

Dear Ms. Bacso:

EKR Therapeutics, Inc. (“EKR”) and Baxter Healthcare Corporation (“Baxter”)
entered into an Amended and Restated Development and Manufacturing Agreement
effective November 6, 2009 (the “Original Agreement”).

The parties wish to amend Section 18.0, Notices, of the Original Agreement by
deleting the fourth paragraph in its entirety and replacing it with the
following:

“If to EKR:

EKR Therapeutics, Inc.

1545 US Highway 206, 3rd Floor

Bedminster, NJ 07921

Attn: Sue Bacso, Sr. Vice President, Operations & Supply

Fax: 866-929-5957”

Except as modified by this Amendment, the terms of the Original Agreement shall
continue in full force and effect. For convenience this Amendment may be
executed in counterparts with the same force and effect as if each of the
signatories had executed this same instrument.

 

Very truly yours,     AGREED AND ACCEPTED: BAXTER HEALTHCARE CORPORATION     EKR
Therapeutics, Inc.

/s/ Marsha G. Prokop

    By:  

/s/ Susan Bacso

Marsha G. Prokop     Name: 7/14/2010 Director, Contract Management      